COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Eric Lynn Baumgart v. Phillip Douglas Archer, KPRC-TV Channel 2,
                           Graham Media Group, Houston, Inc., Graham Media Group, Graham
                           Holdings Company

Appellate case number:     01-18-00298-CV

Trial court case number: 2017-83349

Trial court:               157th District Court of Harris County

         Appellant’s motion to abate for the filing of a supplemental clerk’s record is denied as
premature. Appellant avers that, in conjunction with his motion, he notified the trial court clerk of
the specific records he seeks to have included in a supplemental clerk’s record. The trial court
clerk has not yet been provided an opportunity to file a supplement record containing the records
designated by appellant. The court shall reconsider appellant’s motion if the supplemental clerk’s
record is not filed within 10 days of this order. Appellant’s brief shall be due within 30 days of
the filing of the supplemental clerk’s record.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually

Date: August 7, 2018